Title: To Alexander Hamilton from Oliver Wolcott, Junior, 2 November 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



My Dear Sir
Phila: Nov 2d. 1795

I enclose a statement of the Presidents account quarterly, which shews that he has not been in advance a quarters salary at any time.
You will see that the Aurora denies that the members of Congress have ever recd. monies which were not earned & refers to a Letter of mine to prove the fact. I never wrote a Letter on the subject except to the Speakers Muhlenbergh & Trumbull in answer to an application from them on this point Whether any advances that had been made to Members of the House of Representatives beyond their real pay had been afterwards accounted for in their subsequent accounts in a succeeding session?”
To this I answered to the following effect
“It is certain that the Speakers of the House have in no instance advanced monies beyond the compensation claimed by the Members as actually due, of course it does not appear to have been designed in any case that monies advanced in one session, should be accounted for by services to be rendered in another.”
“In the accounts of the second Session, of the first Congress two errors were discovered of six Dollars each and one other of Eighty four Dollars, which sums were overpaid in consequence of miscalculations these sums were credited by the members who recd. the monies, in the succeeding session, in consequence of Notes which were placed in the Pay Books, by the Clerks who made the examination.”
“A few other errors of a trivial nature have at different times been noted as errors by the Clerks, but whether they have been explained by the members, or accounted for, does not appear from the pay Books. The foregoing three cases are all that I can find, which fall within the enquiry contained in your Letter.”
The plain meaning of my Letter is that it was not the practice to advance during a session more than was earned in that session—further I never meant or examined the books to ascertain. I shall do it now.
The reference to this Letter proves either that Muhlenbergh is party to this business or what is more likely that my Letter was lodged in the Clerks Office, & that Beckley & Randolph are the authors of this attack.
Nothing to the purpose can be gained from the accounts of the Secy of State, but you will find them enclosed. It is not best to use them in my opinion.
Yrs. truly.

Oliv. Wolcott Jr.

N.B. What I say of my own Letter to M & T. is for your information. I shall use the affair here.
The Clerks have disappointed me & I cannot send the Statement for the Dept. of State Salaries till tomorrow.

